Plaintiff conducts a retail clothing store at 74r-76 State street, Albany, N. T. . It has brought an action asking inter alia for an injunction to restrain Retail Employees Union Local No. 23 from picketing its place of business. This appeal is from an order denying an injunction pendente lite. Plaintiff employs four clerks. Each of them has been importuned by the defendant Fine, secretary of Local No. 43, to become a member of the union. Each has refused. To one of the employees, who had so refused, Fine said in substance, “ You will join or else.” There are sixty-three employees of men’s clothing stores in Albany. At a meeting ^hereof, called by an affiliate of defendant Local No. 43, sixty of the employees voted not to join Local No. 43 and but three voted in favor thereof. The defendant predicates the claim of a labor dispute upon the statement of its official, Fine, that plaintiff, employer, has refused to sign a closed-shop agreement with a union of which none of its employees are members, and which each of the employees has stated in an affidavit presented in this matter that he does not wish to join. There is no labor dispute under the pleadings or proof. (Civ. Prae. Act, § 876-a, subd. 10.) The picketing of plaintiff’s store appears to be unlawful and should be restrained during the pendency of the action. Order denying injunction reversed, on the law and facts, with ten dollars costs and disbursements, and motion for an injunction granted, with ten dollars costs. Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ., concur.